The opinion of the court was delivered by
Redfield, J.
This action is for trespass and false imprisonment. The plaintiff was found torturing sheep in the custody of the railroad company at St. Albans ; and ordered away about six o’clock Sunday evening by the defendant Sullivan, who was acting as railroad policeman under the statute. The owner of the sheep, finding some of his sheep were wounded, and legs broken, required Sullivan to arrest the plaintiff. Sullivan proceeded to the house of the superintendent, Hobart, for direction, and being advised to proceed, arrested the plaintiff at his father’s house in St. Albans village, about nine o’clock the same evening, *621without warrant, and kept him until about noon' the nex t day, when a warrant was served upon him. *
I. It is claimed that the defendant’s commission as policeman had expired, and, therefore, he was without authority to arrest. The commission was issued July 7, 1877, signed by the selectmen of St. Albans, and has not been revoked. The statute declares that such policemen “ shall hold their offices during the pleasure of the selectmen by whom they are appointed.” The appointment was made by selectmen acting as an official board ; and the defendant held the office during the pleasure of the body of men who, acting as a board in their collective capacity, had the power of appointment. The law provides for the succession of the individual members of the board of selectmen ; but the office continually subsists, in which is vested the power to appoint and revolee.
II. Had he authority to arrest without warrant ? The statute provides in this class of offences, if the offence be committed in view of the officer, “ or the speedy information of others ” the arrest may be made without warrant. The case discloses that the offence in part was committed in view of the officer, but he was not aware of the extent of the injury to the sheep until the owner of the sheep gave “ speedy information,” and required him to arrest the offenders. The defendant was not a public officer with general' jurisdiction, but with special duties and powers, appointed at the instance of the corporation, which was responsible for his acts. It would seem reasonable that he should have time and opportunity, if pursued with diligence, to consult the superintendent of the company as to his rights and duties. And, we think, it was in the interest of peace and good order, as it had become evening, to procure the sheriff to accompany him, and the authority to arrest, under the statute, had not lapsed by this delay.
III. Had he authority to make the arrest on, the Sabbath ? The statute provides that “ no process, warrant or decree shall be served on that day except . . in cases of treason, felony, and breaches of the peace.”
*622The 4191 s. R. S., provides that “ A person who wilfully and maliciously kills, wounds or maims . . any cattle, sheep or swine of another person . . shall be punished by imprisonment in the State Prison, not exceeding five years.” “Felony, as existing at common law, is not known under the laws of this State, as crimes do not work forfeiture of estates.” State v. Scott, 24 Vt. 127, Isham, J. Offences are distinguished as crimes and misdemeanors; the former punished capitally, or by confinement in the State Prison, and the latter by fine or imprisonment in the county jail. The penalty for this offence may be confinement in the State Prison, which takes the place of felony at common law ; and the offender will be'liable to arrest on the Sabbath. The 4186 section authorizes such officer to arrest without warrant the offender, “as in cases of persons found breaking the peace ” ; and for the latter offence express authority is given to arrest on the Sabbath.
IY. The charge of the court, as to the reasonableness of the arrest, under the circumstances and at the time, we think, was considerate and fair.
The judgment of the County Court is affirmed.